UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by Registrant ☑ Filed by Party other than Registrant ☐ Check the appropriate box: ☐ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ☑ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Materials Pursuant to §240.14a-12 MEETME, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ☑ No fee required. ☐ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): $ per share as determined under Rule0-11 under the Exchange Act. Proposed maximum aggregate value of transaction: Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Formor Schedule and the date of its filing. Amount previously paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: MeetMe, Inc. 100 Union Square Drive New Hope, Pennsylvania 18938 Dear Stockholders: 2016 was a phenomenal year for MeetMe. We delivered record financial results and our acquisition of Skout was a significant step in our ongoing efforts to innovate, acquire and build the largest mobile portfolio of brands for meeting and chatting with new people. Going forward, we remain committed to our vision, and to further growing our revenue and increasing profitability. With the expected addition of if(we) to our portfolio, we believe we will have created a clear pathway to $150 million in annualized revenue and adjusted EBITDA of $50 million for our combined company. In my 2015 letter, we touted our achievement of one million mobile daily active users. In my 2016 letter, following our combination with Skout, we touted over two million mobile daily active users. Today, following the expected close of the if(we) acquisition in Q2, we will be able to claim nearly three million mobile daily active users. With our expanded portfolio of brands, we intend to connect more than ten million mobile app monthly active users around the world; these users send 65million chats daily and are joined by more than 130,000 mobile app new users every single day. Presently, we are hard at work building-out the future of MeetMe. As we have begun to integrate the MeetMe and Skout communities, we have seen chat engagement increase significantly on both platforms in recent weeks. Moreover, now six months into our merger with Skout, we believe we are on pace to deliver our previously forecast $7.5 million in incremental first-year adjusted EBITDA from Skout. We also recently launched live video to beta users of our MeetMe app on both iOS and Android. Live is a one-to-many video feature that allows users to broadcast themselves, watch other users’ broadcasts, and chat in real-time. We believe Live will be a popular feature for connecting our millions of users. If you think of MeetMe as the neighborhood bar, video is the live entertainment. We believe the combination of chat and video is a powerful product mix. We believe chat will keep users coming back to the app and video will extend the time that users spend in the app. Finally, we believe video will also open the door to increase revenue with new advertising placements and in-app purchases through a gifting mechanism popularized by Momo, Live.me, and others. Video is fast becoming a critical part of the social-mobile landscape, and we believe it will become an increasingly important part of our apps as well. We believe we are well positioned to integrate our core social networking experience with live broadcasting services to create products that delight our users and keep them coming back. As I look into 2017 and beyond, I see our most promising product pipeline yet. MeetMe is poised to continue delivering shareholder value by executing on our mission of creating the largest global service for meeting and chatting with new people . Sincerely, /s/ Geoffrey Cook Geoffrey Cook Chief Executive Officer MeetMe, Inc. 100 Union Square Drive
